McBRIDE, Judge.
This is the appeal taken by the defendants from the judgment in favor of Edward L. Crochet for $3,500.00, in his suit for damages arising out of the same accident which was involved in the case of Richardson v. DeLuca, La.App., 53 So.2d 199, an opinion and decree in which was handed down by us this day.
For the reasons set forth in the opinion in the Richardson case, it follows that there is no liability on the part of the defendants as to Crochet, and his demands must fall.
An agreement of compromise was entered into between the defendants and Crochet a few days after the accident, which was attacked on several grounds by Crochet. There is no reason to discuss the merits or demerits of the compromise, and
For the reasons stated in the Richardson case the judgment in favor of Edward L. Crochet is reversed, and it is now ordered that his suit against the defendants be dismissed at his cost.
Reversed.